 In the Matter of MEROENTIIALER LINOTYPE COMPANYaiidUNITEDL` LECTRIOAL&RADIO WORKERS OF AMERICA,LINOTYPELOCAL No.1222Case No. R-186Linotype and Printing Equipment Alanufocturing Induxtry--EIcetion Ordered:controversy concerning representation of employees : refusal by employer torecognize union as exclusive representative; rival organizations; substantialdoubt as to majority status--UnitsAppropriate for Collective Bargaining:production employees; eligibility for membership in petitioning union; depart-mental tiupekeepers includedin-Certification of Representotires.Mr. Lester Levinfor the Board.Glewion, jilcLanahan, Merritt d Ingraham,byMr. henry Clifton,Jr.,of New York City, for the Company.Al,.Fiank Xch iner,of New York City, for United Electrical &Radio Workers of America, Linotype Local No. 1222.Alp. Jerome Y. AStuavn,of New York City, for International Union,Metal Polishers, Platers, Buffers, and Helpers, Local No. 8.Al,'.Henry W. Lehmann,of counsel to the Board.DIRECTION OF ELECTIONSJuly 27, 1937'fireNational Labor Relations Board, having found that a ques-tion affecting commerce has arisen concerning the representation ofemploy' es of the Mergenthaler Linotype Company, Brooklyn, NewYork, awl that:(1) all the employees of the Company, including the departmentaltimekeepers, but excluding employees in Department N, and(2) the employees in Department N, including the departmentaltimekeepers, but excluding from both groups the followingclassesof employees: executives, foremen, assistant foremen, supervisors,set-up men, employees in the engineering department, employees inthe research and development department, time-study employees,employees in the main office and in the office of the matrix factory,and employees in classifications represented by the InternationalTypographical Union, constitute, respectively, units appropriate forthe purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the National Labor Relations Act, and acting pursuantto the power vested in it by Section 9 (c) of said Act, and pursuanttoArticle III, Section 8 of National Labor Relations Board Rulesand Regulations,-Series1, as amended, hereby131 132NATIONAL LABOR RELATIONS BOARDDIRECTS that, as part of the investigation to ascertain represen-tatives for the purposes of collective bargaining with the Mergen-thaler Linotype Company, Brooklyn, New York, elections by secretballot shall be conducted within a period of fifteen (15) days afterthe date of this Direction, under the direction and supervision ofthe Regional Director for the Second Region, acting in the matteras the agent of the National Labor Relations Board and subject toArticle III, Section 9 of said Rules and Regulations, among theemployees in each of said units, respectively, on the pay roll ofthe Company as of the date of this Direction, to determine in thecase of the first unit above set forth, whether or not they desire tobe represented by the United Electrical & Radio Workers, LinotypeLocal No. 1222, for the purposes of collective bargaining, and inthe case of the second unit above set forth, whether they desire tobe represented by the United Electrical & Radio Workers, LinotypeLocal No. 1222, or by the International Union, Metal Polishers,Platers,Buffers, and Helpers, Local No. 8, for the purposes ofcollective bargaining.CHAIRMAN MADDEN took no part in the consideration of the aboveDirection of Elections.[SAME TITLE]DECISIONANDCERTIFICATION OF REPRESENTATIVESSeptember 1, 1937STATEMENT OF CASEIOn June 11, 1937, United Electrical & Radio Workers of America,Linotype Local No. 1222, herein called the Union, filed with theRegional Director for the Second Region (New York, New York)a petition alleging that a question affecting commerce had arisenconcerning the representation of the production employees of theMergenthaler Linotype Company, Brooklyn, New York, herein calledthe Company, and requesting the National Labor Relations Board,herein called the Board, to conduct an investigation pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On July 6, 1937, the Union filed an amendedpetition which, in substance, states that (1) all the production em-ployees of the Company, excluding employees in Department N, and(2) the production employees in Department N, but excluding from DECISIONS AND ORDERS133both groups executives, foremen, assistant foremen, supervisors, set-up men, time-study employees, and employees in the main office andin the office of the matrix factory, constitute, respectively, units ap-propriate for purposes of collective bargaining.The amended peti-tion further alleges that petitioner represents a majority of em-ployees in each of the aforesaid units.On July 8, 1937, the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3 of National Labor Relations Board Rules and Regulations-Series1, as amended, authorized the Regional Director to conduct an inves-tigation and to provide for an appropriate hearing.The RegionalDirector issued a notice of hearing to be held at New York City onJuly 9, 1937, copies of which were duly served upon the Company,the Union, the International Union of Polishers, Platers, Buffers,and Helpers, Local No. 8, the International Association of Machin-ists, and the International Typographical Union.Each of the threelast afore-mentioned organizations are labor organizations named inthe amended petition as claiming to represent some of the Company'semployees.Pursuant to the notice, a hearing was held at New York City onJuly 9, 1937, before Samuel Gusack, the Trial Examiner duly desig-nated by the Board.The Board, the Company, the Union, and thelnnternational Union of Metal Polishers, Platers, Buffers, and Help-ers, Local No. 8, were represented by counsel and participated in thehearing.Neither the international Association of Machinists northe International Typographical Union appeared at the hearing.Full opportunity to be heard, to examine and cross-examine witnessesand to introduce evidence bearing on the issues was afforded all partiesappearing.No motions or exceptions to rulings of the Trial Exam-iner were made during the course of the hearing.After examining the record in the case, the Board concluded that aquestion affecting commerce had arisen concerning the representationof the employees of the Company, and on the basis of such conclusion,and acting pursuant to Article III, Section 8 of said Rules and Regu-lations-Series 1, as amended, issued a Direction of Elections on July27, 1937, in which it was found that said employees constitute twoseparate and distinct units appropriate for the purposes of collectivebargaining.Merely for the purpose of expediting the election andthus to insure to the employees of the Company the full benefit oftheir right to collective bargaining as early as possible, the Boarddirected the election without at the same time issuing a decisionembodying complete findings of fact and conclusions of law.Pursuant to the Board's Direction of Elections, elections by secretballot were conducted on August 10, 1937, by the Regional Director49446-38-vol. n1-10 134NATIONAL LABOR RELATIONS BOARDfor theSecond Regionamong the production employees of the Com-pany constituting the two bargaining units found appropriate by theBoard.On August 11, 1937, the Regional Director issued and dulyserved upon the parties to the proceeding the Intermediate Reportupon the secret ballot.No exceptions to the Intermediate Reporthave been filed by any of the parties.As to the results of the secret ballot, theRegionalDirector reportedthe following :I.Resultsof secretballot for eligible employees except thoseemployed in Department N :Total number of employees eligible tovote_______________________1, 966Total number of ballots cast____________________________________1,840Total number of ballots for United Electrical&Radio Workers ofAmerica, Linotype Local No.1222______________________________ 1,218Total number of ballots against United Electrical&RadioWorkersof America, Linotype Local No. 1222 --------------------------590Total number of blank ballots__________________________________10Total number of void ballots____________________________________4Total number of challenged ballots_______________________________18II.Results of secret ballot for eligible employees in Depart-ment N :Total number of employees eligible to vote_______________________37Total number of ballots cast_____________________________________317Total number of ballots for United Electrical & Radio Workers ofAmerica, Linotype Local No. 1222______________________________11Total number of ballots for International Union, Metal Polishers,Platers, Buffers, and Helpers, Local No. 8_____________________24Total number of blank ballots____________________________________1Total number of void ballots____________________________________0Total number of challenged ballots______________________________1Uponthe entire record in the case the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Mergenthaler Linotype Company is a New York corporation,incorporated in 1895, having its executive offices in Brooklyn, NewYork.The Company manufactures and sells linotype machines, partsand matrices therefor, and other printing equipment and accessories.Its only manufacturing plant in the United States is in Brooklyn,New York. It has sales offices in Illinois, Louisiana, and California.It was agreed by stipulation that the Company purchases gray ironand gray iron castings in the State of New York; both cast and rolledbrass in the State of Connecticut; steel of miscellaneous shapes in theStates of Connecticut, Pennsylvania, and New Jersey; aluminum in DECISIONS AND ORDERS135the State of Pennsylvania;nuts, screws,and bolts in the States ofNew York and Connecticut;and miscellaneous articles in otherStates.Approximately 60.35 per cent of the raw materials purchasedby the Company are purchased in the State of New York, andapproximately 39.65 per cent of such materials are purchased inStates other than the State of New York from whence they areshipped to the Company's plant in Brooklyn, New York.Approxi-mately 88 per cent of the Company's finished products are shippedby it to States other than the State of New York.The Company'svice president testified at the hearing that theCompany employed 2,443 employees at its plant in Brooklyn, NewYork.The total factory pay roll for the year 1936 was $2,743,785,and the gross business was $7,047,099.79.The Company is thelargest concern in the country engaged in manufacturing linotypeequipment.II.THE ORGANIZATIONS INVOLVEDUnitedElectrical&RadioWorkers of America, Linotype LocalNo. 1222, is a labor organization affiliated with the Committee forIndustrial Organization,admitting to its membership all productionworkers in the plant of the Company at Brooklyn, New York, exceptsupervisory and clerical employees.The International Association of Machinists, the InternationalTypographicalUnion, and the International Union of Polishers,Platers, Buffers, and Helpers are labor organizations named in thepetition as claiming to represent some employees of the Company.The conditions of admission to membership in these organizationsdo not appear from the record.III. THE APPROPRIATE UNITAs indicated above, it is claimed by the petitioner that(1) all theproduction employees of the Company,excluding employees in De-partment N, and(2) the production employees in Department N,but excluding from both groups executives,foremen, assistant fore-men, supervisors,set-up men,time-study employees,employees in theengineering department,and employees in the main office and in theoffice of the matrix factory, constitute,respectively, units appropriatefor purposes of collective bargaining.At the hearing all the partiespresent agreed to the description of the two bargaining units as setforth in the petition,except that.in addition to the classes ofemployees therein excluded they also agreed to exclude from bothunits employees in the research and development departments andemployees in classifications representedby the International Typo-graphical Union. 136NATIONAL LABOR RELATIONS BOARDThe sole question is whether departmental timekeepers shall beincluded in the above bargaining units.The Union seeks to includethe departmental timekeepers.The Company contends, however,that the timekeepers should not belong to the same organization asthe production workers whose time they keep and whose wage isbased upon the amount of time spent upon different operations. Insupport of its contention, the Company advances the argument thatthe organization of timekeepers in a bargaining unit with the pro-duction workers would encourage collusion and deception as to theamount of time spent upon particular operations with the design offraudulently increasing the wages of the production workers in-volved.It is contended that the timekeepers represent managementin the checking of the work of the production employees.Otherconsiderations, however, persuade us to the view, as urged by theUnion, that the timekeepers should be included in the groups forpurposes of collective bargaining.To avoid unnecessary expense and delay, the parties submittedan agreed statement describing the duties and responsibilities ofthe departmental timekeepers of the Company.The testimony atthe hearing amplified this statement without contradicting it in anyessential particulars.The agreed statement and the testimony de-scribing the functions of the departmental timekeepers do notindicate that their duties are other than routine in character.Eachproduction worker has a time card upon which the timekeeperrecords the time spent upon each job either at the end of the particu-lar job or on Friday at closing time. , The time is also recordedupon a master sheet.This is transferred to the bookkeeping depart-ment and to the treasurer's office where the wages earned by eachproduction worker are computed.The time cards here describedare to be distinguished from the time cards punched by the employees when they arrive at and leave work. The time appearingon these cards must correspond to the time recorded by the time-keepers.A foreman of timekeepers maintains supervision overtheir work.Like other employees they are hired and dischargedby the employment manager.Although they are paid upon a weeklysalary basis, it was testified at the hearing that their salary variesfrom $18 to $30 per week, which is less than that received by certaintypes of production employees. It does not appear that they inany way supervise the work of the production employees.Other persuasive factors must be taken into consideration.Thedepartmental timekeepers are eligible for membership in the Union.The Union claims, and this was not contradicted, that of approxi-mately 51 departmental timekeepers employed by the Company, 35 DECISIONS AND ORDERS137had, at the time of the hearing, applied for membership in the Union.Moreover, in the manufacturing plants of other companies withwhich the Union has agreements, - timekeepers are admited tomembership.It was also testified that timekeepers have in someinstances been admitted to membership in the International Associa-tion of Machinists, although this practice is not common.The nature of the duties of the timekeepers, their organizationin other manufacturing plants in locals of the United Electrical &Radio Workers, their eligibility to membership in the Union, allcompel us to take the view that the departmental timekeepers shouldbe included in the two bargaining units. In order to insure to theemployees of the Company the full benefit of their right to organi-zation and collective bargaining, and otherwise to effectuate thepolicies of the Act, we find that :(1)all the employees of the Company, including the depart-mental timekeepers, but excluding employees in Department N, and(2) the employees in Department N, including the departmentaltimekeepers, but excluding from both groups the following classesof employees : executives, foremen, assistant foremen, supervisors,set-up men, employees in the engineering department, employees inthe research and development department, time-study employees,employees in the main office and in the office of the matrix factory,and employees in classifications represented by the InternationalTypographical Union, constitute, respectively, units appropriate forthe purposes of collective bargaining.IV.QUESTION CONCERNING REPRESENTATIONThe Union claims to represent a majority of employees in eachof the bargaining units. In the petition it was alleged that theInternationalAssociation ofMachinists, the International Typo-graphical Union and International Union, Metal Polishers, Platers,Buffers, and Helpers, Local No. 8, each claim to represent someemployees of the Company. It was agreed that both the Unionand International Union,Metal Polishers, Platers, Buffers, andHelpers, Local No. 8, represent a substantial number of employeesin the unit composed of production employees in Department Nof the Company.The Company has refused to grant the Union theexclusive right to bargain collectively with it on behalf of its em-ployees in the first unit until an election by secret ballot has beenheld to determine whether the Union represents a majority in thisunit.The Company also refuses to grant the Union the exclusiveright to bargain collectively with it on behalf of its employees inDepartment N until an election by secret ballot has been held to 138NATIONAL LABOR RELATIONS BOARDdetermine whether the Union or International Union, Metal Polish-ers,Platers,Buffers, and Helpers, Local No. 8, represents a ma-jority of employees in this unit.Upon the basis of these facts we find that a question has arisenconcerning the representation of the production employees of theCompany in both units.V. THE EFFECT OF THE QUESTION OF REPRESENTATION ON COMMERCEWe find that the question of representation which has arisen, oc-curring in connection with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.CONCLUSIONS OF LAWUpon the basis of the above findings of fact, the Board makesthe following conclusions of law :1.The following constitute two separate and distinct units ap-propriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the National Labor Relations Act:(1) all the employees of the Company, including the departmentaltimekeepers, but excluding employees in Department N, and(2) the employees in Department N of the Company, includingthe departmental timekeepers, but excluding from both groups thefollowing classes of employees : executives, foremen, assistant fore-men, supervisors, set-up men, employees in the engineering depart-ment, employees in the research and development departjnent, time-study employees, employees in the main office and in the office of thematrix factory, and employees in classifications represented by theInternational Typographical Union.2.A question affecting commerce has arisen concerning the repre-sentation of the employees in each of the aforesaid units, within themeaning of Section 9 (c) and Section 2, subdivisions (6) and (7)of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8of National Labor Relations Board Rules and Regulations-Series1, as amended, DECISIONS AND ORDERS139IT IS HEREBY CERTIFIED that :1.United Electrical & RadioWorkers of America, LinotypeLocal No. 1222, has been selected by a majority of the employees of theMorgenthaler Linotype Company, including the departmental time-keepers, but excluding employees in Department N, as their repre-sentative for the purposes of collective bargaining, and. that, pur-suant to the provisions of Section 9 (a) of the Act, United Electrical& Radio Workers of America, Linotype Local No. 1222, is the ex-clusive representative of all such employees for the purposes of col-lective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment; and2.InternationalUnion,Metal Polishers, Platers, Buffers, andHelpers, Local No. 8, has been selected by a majority of the em-ployees in Department N of the Morgenthaler Linotype Company,including the departmental timekeepers, as their representative forthe purposes of collective bargaining, and that, pursuant to the pro-visions of Section 9 (a) of the Act, International Union, Metal Pol-ishers,Platers, Buffers, and Helpers, Local No. 8, is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment; but excluding from both bar-ga:ining units the following classes of employees : executives, fore-men, assistant foremen, supervisors, set-up men, employees in theengineering department, employees in the research and developmentdepartment, time-study employees, employees in the main office andin the office of the matrix factory, and employees in classificationsrepresented by the International Typographical Union.